—Order unanimously affirmed, with costs. Memorandum: In affirming we note that there was a lengthy delay of over four years from an adverse decision before commencement of this action for breach of contract. No appeal was taken, nor any motion made to vacate the judgment in the summary proceedings. We find that plaintiff never properly exercised the option to purchase. By his failure to act timely, he has waived any right under the terms of the lease. The prior determination and the lengthy acquiescence in it precludes him from raising it. (Appeal from order of Onondaga Supreme Court— summary judgment.) Present—Dillon, P. J., Cardamone, Simons, Callahan and Moule, JJ.